      Case 3:18-cv-03622-JSC Document 76 Filed 01/28/20 Page 1 of 18




 1   OSTERGAR LAW GROUP P.C.
     John E. Lattin (State Bar No. 167876)
 2    jlattin@ostergar.com
     9110 Irvine Center Drive
 3   Irvine, California 92618
     Phone: (949) 357-4590
 4   Fax: (949) 305-4591
 5   Admitted Pro Hac Vice:
     HOWARD, LEWIS & PETERSEN, P.C.
 6   KENNETH PARKINSON (UT Bar No. 6778)
     PETER L. LATTIN (UT Bar No. 12152)
 7   120 East 300 North Street
     Provo, Utah 84606
 8   Telephone: (801) 373-6345
     Facsimile: (801) 377-4991
 9
10   Attorneys for Defendant,
     LEGALLY MINE, LLC
11
12                  IN THE UNITED STATES DISTRICT COURT
13                     NORTHERN DISTRICT OF CALIFORNIA
14   KASRA ELIASHIEH, M.D., on behalf    Case No.: 3:18-cv-03622-JSC
     of himself and all others similarly
15                                       MEMORANDUM OF POINTS
     situated,
16
                                         AND AUTHORITIES IN
                                         OPPOSITION TO MOTION 1)
                         Plaintiff,
17                                       TO LIFT STAY OF
            vs.
18                                       PROCEEDINGS AND
                                         REINSTATE PLAINTIFF’S
19   LEGALLY MINE, LLC,
                                         CASE; 2) FOR ATTORNEYS’
20                       Defendant.      FEES AND ANCILLARY
                                         RELIEF; AND 3) TO PERMIT
21                                       PLAINTIFF TO FILE AMENDED
22                                       COMPLAINT [CLASS ACTION]

23                                               Date:    February 27, 2020
24                                               Time:    9:00 A.M.
                                                 Ctrm:    E
25                                               Judge:   Hon. Jacqueline S. Corley
26
27
28

                                             1
              MEMORANDUM IN OPPOSITION TO MOTION TO REINSTATE CASE
          Case 3:18-cv-03622-JSC Document 76 Filed 01/28/20 Page 2 of 18




 1                                                TABLE OF CONTENTS
 2
 3   I.       STATEMENT OF THE ISSUES TO BE DECIDED..........................................................5

 4   II.      STATEMENT OF THE RELEVANT FACTS ...................................................................5

 5            A.        Defendant Is a “Lawsuit Protection Company” and Provides Products and
                        Services to Medical Professionals, Such as Plaintiff. ..............................................5
 6
              B.        Dr. Eliasieh Purchased the Legally Mine Premium Asset Protection
 7                      Document Access with Entity Creation Program. ...................................................5

 8            C.        The Order Form Contains an Arbitration Provision. ...............................................6

 9            D.        The Arbitration Agreement Is Subject to AAA Commercial Rules. .......................6

10            E.        The Court This Matter to Arbitration According to the Terms of the
                        Arbitration Agreement Contained in the Order Form..............................................7
11
              F.        Even though the Commercial Rules Apply to this Dispute, Dr. Eliasieh
12                      Incorrectly Filed Arbitration under the AAA Consumer Rules. ..............................8

13            G.        Legally Mine Attempted Diligently to Resolve the Disagreement over the
                        Application of the Commercial or Consumer Rules. ...............................................8
14
              H.        Even Though Legally Mine Was Actively Attempting to Resolve the
15                      Disagreement over the Proper Application of the Commercial Rules, AAA
                        Declined to Administer the Case. ............................................................................9
16
              I.        Legally Mine Has Attempted to Comply with the Court’s Order to
17                      “Resolve the Issues with the Arbitration Proceeding”. ............................................9

18   III.     ARGUMENT .....................................................................................................................11

19            A.        Legally Mine Has Attempted Diligently to Arbitrate this Matter under the
                        AAA Commercial Rules. .......................................................................................11
20
                        1.         The AAA Commercial Rules Apply to this Matter. ..................................11
21
                        2.         Dr. Eliasieh Initiated Arbitration under the Wrong Rules. ........................12
22
                        3.         Legally Mine Has Diligently Sought Application of the
23                                 Commercial Rules. .....................................................................................12
24            B.        Defendant Has Not Waived Arbitration. ...............................................................13
25            C.        There Has Been No Showing of Bad Faith to Warrant Sanctions. ........................15
26                      1.         Legally Mine Has Acted in Good Faith Efforts to Enforce
                                   Arbitration under the AAA Commercial Rules. ........................................15
27
                        2.         Plaintiff’s Counsel’s Request for Ancillary Relief Is Improper. ...............15
28

                                                                         2
                   MEMORANDUM IN OPPOSITION TO MOTION TO REINSTATE CASE
      Case 3:18-cv-03622-JSC Document 76 Filed 01/28/20 Page 3 of 18




 1         D.        Dr. Eliasieh’s Proposed Amended Complaint Is Frivolous. ..................................16

 2   IV.   CONCLUSION ..................................................................................................................16

 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                     3
                MEMORANDUM IN OPPOSITION TO MOTION TO REINSTATE CASE
      Case 3:18-cv-03622-JSC Document 76 Filed 01/28/20 Page 4 of 18




 1                                       TABLE OF AUTHORITIES
 2
 3   Cases
 4   Bonin v. Calderon, 59 F.3d 815 (9th Cir. 1995)....................................................... 16
 5   Brown v. Dillard’s, Inc., 430 F.3d 1004 (9th Cir. 2005).......................................... 12
 6   Brunner v. Lyft, Inc., 2019 WL6001945, at *2
 7       (N.D.Cal Nov. 14, 2019) ............................................................................... 13, 17
 8   Cox v. Ocean View Hotel Corp., 533 F.3d 1114 (9 th Cir. 2008) ............................ 14
 9   Crook v. Wyndham Vacation Ownership, Inc.Crook v.
10       Wyndham Vacation Ownership, Inc., 2015 WL 4452111
11       (N.D. Cal. July 20, 2015) .................................................................................... 11
12   Martin v. Yasuda, 829 F.3d 1118 (9th Cir. 2016) .................................................... 14
13   McLellan v. Fitbit, Inc., 2018 WL 3549042, at *2–3
14       (N.D. Cal. July 24, 2018) ........................................................................ 12, 15, 17
15   Other Authorities
16   AAA Commercial Rules .................................................................................... passim
17
18
19
20
21
22
23
24
25
26
27
28

                                                               4
                 MEMORANDUM IN OPPOSITION TO MOTION TO REINSTATE CASE
      Case 3:18-cv-03622-JSC Document 76 Filed 01/28/20 Page 5 of 18




 1   I.    STATEMENT OF THE ISSUES TO BE DECIDED
 2         Plaintiff Kasra Eliasieh, M.D. (“Dr. Eliasieh”) initiated arbitration under the
 3   wrong rules, and Defendant Legally Mine, LLC (“Legally Mine”) objected. Now,
 4   Dr. Eliasieh claims Legally Mine waived arbitration and requests the Court (1) to
 5   lift the stay, (2) award sanctions against Defendant, and (3) permit him to amend
 6   his complaint. However, the evidence does not support the good doctor’s motion.
 7   II.   STATEMENT OF THE RELEVANT FACTS
 8         A.     Defendant Is a “Lawsuit Protection Company” and Provides
 9                Products and Services to Medical Professionals, Such as Plaintiff.
10         Legally Mine is a “lawsuit protection company.” Among other services,
11   Legally Mine advises professionals in the formation of limited liability companies
12   and other risk management and asset protection strategies. Legally Mine
13   specifically markets to medical professionals and business owners. Legally Mine’s
14   asset protection products are designed to shield a physician’s assets from medical
15   malpractice liability. Declaration of Dan McNeff In Opposition to Plaintiff’s
16   Motion to Lift Stay (“McNeff Decl.), ¶1-2.
17         Dr. Eliashieh is a medical professional and operates an ophthalmology clinic
18   that includes two surgeons and seven locations and is affiliated with eleven medical
19   schools, universities, boards, and associations. Declaration of Kenneth Parkinson
20   in Support of Response to Administrative Motion to Relate Cases [Dkt. 6-1 in Case
21   No. 4:19-cv-05977-KAW], ¶6.
22         B.     Dr. Eliasieh Purchased the Legally Mine Premium Asset
23                Protection Document Access with Entity Creation Program.
24         On October 31, 2016, Dr. Eliashieh purchased the Legally Mine Premium
25   Asset Protection Access with Entity Creation Program at a conference of the
26   American Society of Ophthalmic Plastic and Reconstructive Surgery (“ASOPRS”)
27   in Chicago, Illinois. McNeff Decl., ¶4. ASOPRS is a society of physicians that “has
28   over 650 US and 100 international members in over 30 countries around the world

                                               5
                MEMORANDUM IN OPPOSITION TO MOTION TO REINSTATE CASE
      Case 3:18-cv-03622-JSC Document 76 Filed 01/28/20 Page 6 of 18




 1   dedicated to facial rejuvenation and disorders of the eyelids, eye socket and tear
 2   drainage system.” Id., ¶¶5, 6. In connection with the business transaction, Dr.
 3   Eliasieh signed an Order form. Id.
 4          The Legally Mine Premium Asset Protection Access with Entity Creation
 5   Program is a business-related service. The service which includes “Legal Team
 6   support and access to a personal consultant for help with legal entities, continued
 7   entity document creation, annual filing of corporate minutes & exclusive P+ tax
 8   benefits” and “service pertaining to the creation of legal entities, and support for
 9   legal documents, within the scope of Legally Mine.” Id., ¶7.
10          C.     The Order Form Contains an Arbitration Provision.
11          The Order form Dr. Kasra Eliashieh signed includes the following arbitration
12   provision:
13                 By execution of their Agreement (the "Agreement"),
                   purchaser/customer ("Customer") and Legally Mine,
14
                   ("Company") hereby agree that any and all disputes that
15                 arise between them concerning this Agreement or any of
                   the terms of this Agreement, or that concern any aspect of
16
                   the relationship between Customer and Company, shall be
17                 decided exclusively in binding arbitration conducted in
18
                   the state of Utah by the American Arbitration Association
                   ("AAA"). Judgment on the award rendered by the
19                 arbitrator(s) may be entered in any court having
20
                   jurisdiction thereof. Customer and Company further agree
                   that each party will bear his/her/its own costs and
21                 attorneys' fees incurred in connection with the AAA
22                 arbitration proceeding, and agree that the AAA arbitrator
                   shall have no power or discretion to make any award of
23                 costs or attorneys' fees. By agreeing to arbitration, you
24                 waive any right or authority for any claims to be arbitrated
                   as a class action.
25   Id., ¶8.
26          D.     The Arbitration Agreement Is Subject to AAA Commercial Rules.
27          The subject transaction is a business to business transaction—a transaction
28   between Dr. Eliasieh’s medical practice and Legally Mine—for the purpose of

                                                6
                 MEMORANDUM IN OPPOSITION TO MOTION TO REINSTATE CASE
         Case 3:18-cv-03622-JSC Document 76 Filed 01/28/20 Page 7 of 18




 1   protecting the assets of Dr. Eliasieh’s medical practice. Id., ¶9. The AAA
 2   Commercial Arbitration Rules specifically apply with disputes over business
 3   transactions. AAA Commercial Rules, Introduction, R-1 (a). See Ex. 1 to the
 4   Request for Judicial Notice (“RJN”), filed herewith.
 5            The AAA Consumer Rules do not apply to this dispute. The AAA Consumer
 6   Rules apply to products or services “for personal or household use.” AAA
 7   Consumer Rules, Introduction, R-1 (a). For example, the Consumer Rules apply to
 8   credit    card    agreements,   telecommunications     agreements,   automobile    and
 9   manufactured home purchase contracts, finance agreements, home inspection
10   contracts, pest control services, moving and storage contracts, warranties, legal
11   funding,1 health and fitness club membership agreements, travel services, insurance
12   policies, and private school enrollment agreements. See Ex. 2 to RJN. Legally Mine
13   does not sell products or services for personal or household uses. Rather, it sells
14   asset protection services and products to business owners who provide professional
15   services to others as their primary commercial endeavor. McNeff Decl., ¶¶10, 11.
16            E.      The Court This Matter to Arbitration According to the Terms of
17                    the Arbitration Agreement Contained in the Order Form.
18            On April 30, 2019, this Court ordered “[a]ll claims asserted in this case must
19   be arbitrated due to the valid Arbitration Agreement contained in the Order Form,
20   which controls ‘any and all disputes that arise between [the parties] concerning this
21   Agreement or any of the terms of this Agreement, or that concern any aspect of the
22   relationship between Customer and Company.’” Dkt. 66, p.15 at 2-7 (emphasis
23   added).
24   ///
25   ///
26   ///
27
28
     1
      Legally Mine does not provide legal funding, which is a process by which litigants
     can finance their litigation.
                                                 7
                   MEMORANDUM IN OPPOSITION TO MOTION TO REINSTATE CASE
      Case 3:18-cv-03622-JSC Document 76 Filed 01/28/20 Page 8 of 18




 1         F.     Even though the Commercial Rules Apply to this Dispute, Dr.
 2                Eliasieh Incorrectly Filed Arbitration under the AAA Consumer
 3                Rules.
 4         Dr. Eliasieh initiated an arbitration under the AAA Consumer Rules. On or
 5   around on July 11, 2019, Dr. Eliasieh’s counsel held informal telephone
 6   conferences with Defendant’s counsel regarding the arbitration. Declaration of Ken
 7   Parkinson [Dkt. 70], ¶4. The parties discussed what arbitration rules should apply.
 8   Dkt. 70, ¶4. Legally Mine asserted the AAA Commercial Rules applied to the
 9   disputed business transaction. Dr. Eliasieh’s counsel contended the AAA Consumer
10   Rules applied. Dkt. 70, ¶5. The parties did not resolve their concerns. Dkt. 70, ¶6.
11   On July 11, 2019, despite Legally Mine’s good faith objection, Dr. Eliasieh filed a
12   demand for arbitration with the American Arbitration Association (“AAA”) under
13   the AAA Consumer Rules (AAA Case No. 01-19-0002-1557). Dkt. 70, ¶6. As a
14   result, contrary to the express language of the Arbitration Agreement and the
15   Court’s April 30, 2019 Order, the AAA redirected the arbitration to California,
16   rather than Utah. Dkt. 70, ¶8.
17         G.     Legally Mine Attempted Diligently to Resolve the Disagreement
18                over the Application of the Commercial or Consumer Rules.
19         By a letter dated August 6, 2019, over two months after the Court’s order,
20   AAA confirmed Dr. Eliasieh initiated the arbitration under its Consumer Rules.
21   Dkt. 70, ¶11. AAA stated the arbitration venue provision (i.e., Utah) violated the
22   Consumer Rules, refused to apply the Order Form’s attorney’s fees clause, and
23   demanded Legally Mine register the arbitration clause on the AAA consumer
24   registry. Dkt. 70, ¶¶7-16.
25         On August 15, 2019, Mr. Parkinson called AAA and outlined Legally Mine’s
26   objections to the Consumer Rules. Dkt. 70, ¶12. Mr. Parkinson explained the
27   dispute involved a contract between two businesses, and the contract was not a
28   ///

                                               8
                MEMORANDUM IN OPPOSITION TO MOTION TO REINSTATE CASE
      Case 3:18-cv-03622-JSC Document 76 Filed 01/28/20 Page 9 of 18




 1   “consumer agreement.” Id. The AAA representative promised to “get back to
 2   [him].” Id.
 3         The AAA representative did not get back to Mr. Parkinson. Dkt. 70, ¶13.
 4   Instead, AAA sent a letter dated August 22, 2019 to John Lattin (not Mr.
 5   Parkinson) regarding the filing fees and failed to address Legally Mine’s objections
 6   to the application of the Consumer Rules. Dkt. 70, ¶13. On August 27, 2019, John
 7   Lattin advised AAA that Kenneth Parkinson and Peter Lattin were Legally Mine’s
 8   counsel for the arbitration. Declaration of John E. Lattin (“J. Lattin Decl.”), ¶2.
 9         H.       Even Though Legally Mine Was Actively Attempting to Resolve
10                  the Disagreement over the Proper Application of the Commercial
11                  Rules, AAA Declined to Administer the Case.
12         Legally Mine timely objected to the application of the Consumer Rules, and
13   AAA led Mr. Parkinson to believe Legally Mine would have an opportunity to be
14   heard on its objections to the Consumer Rules. However, on September 10, 2019,
15   AAA declined to administer the case. Dkt. 70, ¶14. AAA did not give Legally Mine
16   an opportunity to be heard on its objections to the application of the Consumer
17   Rules. J. Lattin Decl., ¶3-4. Accordingly, the unilateral application of the Consumer
18   Rules and mandatory registration of the Legally Mine arbitration clause under the
19   Consumer Rules violates the Legally Mine contract and deprives Legally Mine of
20   due process.
21         I.       Legally Mine Has Attempted to Comply with the Court’s Order to
22                  “Resolve the Issues with the Arbitration Proceeding”.
23         On November 22, 2019, after AAA unilaterally dismissed the arbitration
24   without providing proper notice, the Court ordered: “[Legally Mine] has until
25   December 12, 2019 to resolve the issues with the arbitration proceeding.” Dkt. No.
26   16 [Case No. 19-CV-05977]. On November 22, 2019, counsel for Defendant called
27   AAA and immediately requested that they re-open the arbitration and that they
28

                                                 9
                MEMORANDUM IN OPPOSITION TO MOTION TO REINSTATE CASE
     Case 3:18-cv-03622-JSC Document 76 Filed 01/28/20 Page 10 of 18




 1   accept payment of Defendant’s fees in AAA Case No. 01-19-0002-1557. Parkinson
 2   Decl. [Dkt. 70], ¶17-18.
 3         On November 22, 2019, counsel for Defendant emailed opposing counsel
 4   and requested that he cooperate in re-opening the arbitration. Dkt. 70, ¶19. On
 5   November 23, 2019, and November 26, 2019, counsel exchanged emails in which
 6   counsel for Defendant proposed reopening the arbitration. Dkt. 70, ¶20. Counsel for
 7   Dr. Eliasieh declined unless Legally Mine would propose arbitration terms
 8   acceptable to Dr. Eliasieh. Dkt. 70, ¶21. On December 4, 2019, subject to Rule 408,
 9   counsel discussed various issues in this case, including the unresolved matters
10   surrounding the arbitration. Dkt. 70, ¶23.
11         On December 10, 2019, Peter Lattin (counsel for Legally Mine) called AAA
12   and expressed objections regarding AAA’s unilateral dismissal of the arbitration
13   when unresolved issues were pending regarding the proper rules. Declaration of
14   Peter Lattin in Opposition to Motion to Lift Stay (“P. Lattin Decl.”), ¶2-3. Peter
15   Lattin also requested that AAA reopen the arbitration. Id., ¶4. Peter Lattin raised the
16   following:
17         • The application of the Consumer Rules to this matter.
18         • On August 15, 2019, a representative from AAA had told Mr. Parkinson
19            she would “get back” to him about objections to the Consumer Rules.
20         • AAA’s failure to address and resolved Legally Mine’s objections to the
21            Consumer Rules.
22         • AAA’s decision to invalidate the venue and attorney’s fees provisions of
23            the Order Form due to the misapplication of the Consumer Rules.
24         • AAA’s demand to register on the consumer registry.
25         • The dispute between the parties was clearly a commercial dispute.
26      Id., ¶¶4-7.
27         The AAA representative insisted the Consumer Rules were appropriate
28   because the Arbitration Agreement used the term “consumer.” Id., ¶5. In fact, the

                                                  10
              MEMORANDUM IN OPPOSITION TO MOTION TO REINSTATE CASE
     Case 3:18-cv-03622-JSC Document 76 Filed 01/28/20 Page 11 of 18




 1   Arbitration Agreement uses the term “customer.” At AAA’s suggestion, on
 2   December 9, 2019, Mr. Parkinson sent AAA a letter regarding the objections to the
 3   Consumer Rules and the requests to reopen the arbitration. Id., ¶7.
 4   III.   ARGUMENT
 5          A. Legally Mine Has Attempted Diligently to Arbitrate this Matter
 6             under the AAA Commercial Rules.
 7                1. The AAA Commercial Rules Apply to this Matter.
 8          Legally Mine diligently has attempted to arbitrate this dispute under the
 9   proper rules—the AAA Commercial Rules—and has objected to the Consumer
10   Rules. In the case of Crook v. Wyndham Vacation Ownership, Inc., senior citizens
11   had purchased vacation timeshares from Wyndham and entered into a dispute
12   resolution clause providing for the application of the AAA Commercial Rules. 2015
13   WL 4452111, at *5 (N.D. Cal. July 20, 2015). If senior citizens purchasing time
14   shares is a “commercial transaction”, then a medical professional purchasing asset
15   protection services and products is a commercial transaction.
16          The AAA Commercial Rules, Rule R-1(a) states “[t]he parties shall be
17   deemed to have made these rules a part of their arbitration agreement whenever
18   they have provided for arbitration…of a domestic commercial dispute without
19   specifying particular rules.” In Crook, the court applied the Commercial Rules and
20   observed “an agreement to arbitrate a domestic commercial dispute pursuant to the
21   ‘AAA rules’ without specifying which AAA rules is an agreement to the
22   Commercial Rules.” Id. Applying Rule R-1(a) and Crook, the Commercial Rules
23   apply because the disputed transaction is a business transaction. Dr. Eliasieh
24   purchased the Legally Mine “Premium Asset Protection Document Access with
25   Entity Creation” to protect profits and assets generated by his medical practice.
26   This was a commercial transaction, not a transaction for personal or household
27   products or services.
28   ///

                                               11
              MEMORANDUM IN OPPOSITION TO MOTION TO REINSTATE CASE
         Case 3:18-cv-03622-JSC Document 76 Filed 01/28/20 Page 12 of 18




 1                  2. Dr. Eliasieh Initiated Arbitration under the Wrong Rules.
 2            Nevertheless, Dr. Eliasieh initiated arbitration under the Consumer Rules.
 3   Legally Mine objected to the Consumer Rules and attempted to enforce arbitration
 4   under the Commercial Rules. Legally Mine does not dispute Dr. Eliasieh’s right to
 5   arbitrate this dispute. However, Dr. Eliasieh does not have the right to invoke the
 6   wrong rules. This Court found the Legally Mine arbitration agreement was valid
 7   and enforceable. Based on the Court’s Order, Dr. Eliasieh should have filed under
 8   the Commercial Rules.
 9                  3. Legally Mine Has Diligently Sought Application of the
10                      Commercial Rules.
11            Legally Mine has not refused to arbitrate. Dr. Eliasieh cites McLellan v.
12   Fitbit, Inc. in support of his argument Legally Mine refused to participate in
13   arbitration. McLellan v. Fitbit, Inc., 2018 WL 3549042, at *2–3 (N.D. Cal. July 24,
14   2018). There, Fitbit refused to participate in arbitration, and told the plaintiff “it had
15   no intention of arbitrating her claims.” Id.
16            In Brown v. Dillard’s, Inc., Dillard’s refused to participate in arbitration, and
17   the plaintiff spent months trying to get Dillard’s to discuss its refusal. 430 F.3d
18   1004, 1008-1009 (9th Cir. 2005).            When the plaintiff reached a Dillard’s
19   representative, she was told that “her complaint had no merit and that Dillard’s
20   refused to arbitrate.” Id. at 1009. On these facts, the court held Dillard’s was in
21   breach of its arbitration agreement and lost the right to compel arbitration.2
22            Here, Legally Mine has attempted to arbitrate under the correct rules. On
23   August 6, 2019, AAA confirmed Dr. Eliasieh filed a demand under the Consumer
24   Rules. Dkt. 70, pg. 2, line 21-23. Dr. Eliasieh breached the arbitration contract by
25   filing under the wrong rules. On August 15, 2019, Kenneth Parkinson contacted
26   2
       Dr. Eliasieh cites Sink v. Aden Enterprises, Inc., 352 F.3d 1197 (9th Cir. 2003)
27   which is inapposite. There, the defendant defaulted on non-payment of the
     arbitrator’s fees, failed to make alternate payment arrangements, and the arbitrator
28   entered a default. Here, the evidence shows Legally Mine objected to the
     Consumer Rules and was actively attempting to resolve the issue.
                                                  12
                 MEMORANDUM IN OPPOSITION TO MOTION TO REINSTATE CASE
     Case 3:18-cv-03622-JSC Document 76 Filed 01/28/20 Page 13 of 18




 1   AAA and objected to the application of the Consumer Rules. Id. at line 24-28.
 2   AAA did not respond to the objections but sent a letter dated August 22, 2019 to
 3   John Lattin regarding the filing fees associated with a consumer arbitration. Dkt.
 4   70, pg. 3, 1-6; pg. 47. On August 27, 2019, John Lattin advised AAA that Kenneth
 5   Parkinson and Peter Lattin were counsel for Legally Mine in the arbitration. By a
 6   letter dated September 10, 2019, AAA declined to administer to the arbitration
 7   under the Consumer Rules. Dkt. 70, pg. 50.
 8         On November 22, 2019, counsel for Defendant (1) requested AAA reopen
 9   the arbitration and accept payment of Defendant’s fees in AAA Case No. 01-19-
10   0002-1557, and (2) emailed Dr. Eliasieh’s counsel and requested that he cooperate
11   in reopening the arbitration. Dkt. 70, pg. 3, line 17-28. Counsel exchanged emails
12   again on November 23, 2019, and November 26, 2019. Id. On December 4, 2019,
13   counsel held a telephone conference to discuss the potential resolution of various
14   issues in this case, including the unresolved matters surrounding the arbitration. On
15   December 9, 2019, Peter Lattin (arbitration counsel for Legally Mine) called AAA.
16   Peter Lattin requested that AAA reopen the arbitration. Dkt. 70, pg. 52. On
17   December 9, 2019, Mr. Parkinson sent AAA a letter memorializing Legally Mine’s
18   attempts to arbitrate under the Commercial Rules. Despite Legally Mine’s diligent
19   efforts, AAA declined to reopen the arbitration. Dkt. 70, pg. 5, line 1-8.
20         There is no evidence before the Court that Legally Mine has refused to
21   arbitrate. On the contrary, the record demonstrates Legally Mine did not pay fees
22   while attempting to resolve the application of the proper rules. See Brunner v. Lyft,
23   Inc., 2019 WL6001945, at *2 (N.D.Cal Nov. 14, 2019) (holding no default where
24   non-payment of fees “was the result of genuine administrative confusion”).
25         B.     Defendant Has Not Waived Arbitration.
26         Dr. Eliasieh argues Legally Mine has waived arbitration because it objected
27   to the wrong rules. In determining whether a party has waived the right to demand
28   arbitration, courts consider:

                                                13
                MEMORANDUM IN OPPOSITION TO MOTION TO REINSTATE CASE
     Case 3:18-cv-03622-JSC Document 76 Filed 01/28/20 Page 14 of 18




 1         • Whether the party's actions are inconsistent with the right to arbitrate;
 2         • Whether the party substantially invoked litigation machinery (e.g.,
 3             motions going to merits of claim) before notifying the opposing party of
 4             an intent to arbitrate;
 5         • Whether the party either requested arbitration close to the trial date or
 6             delayed for a long period before seeking a stay;
 7         • Whether a defendant seeking arbitration filed a counterclaim without
 8             asking for a stay of the proceedings;
 9         • Whether important intervening steps (e.g., taking advantage of judicial
10             discovery procedures not available in arbitration) had taken place; and
11
           • Whether the delay affected, misled or prejudiced the opposing party.
12
     Cox v. Ocean View Hotel Corp., 533 F.3d 1114, 1124 (9 th Cir. 2008).
13
           Waiver is the intentional relinquishment or abandonment of a known right. In
14
     this context, Dr. Eliasieh must establish: “(1) knowledge of an existing right to
15   compel arbitration; (2) acts inconsistent with that existing right; and (3) prejudice to
16
     the party opposing arbitration resulting from such inconsistent acts.” Martin v.
17   Yasuda, 829 F.3d 1118, 1124 (9th Cir. 2016). There is a “a heavy burden of proof”
18   on any party asserting waiver. Id. Legally Mine does not contest its knowledge of
19   an existing right to arbitrate these claims, but Dr. Eliasieh cannot demonstrate either
20   an act inconsistent with that right or prejudice.
21         Here, there is no evidence Legally Mine has acted inconsistent with the right
22   to arbitrate. Legally Mine has not invoked any litigation machinery, delayed in
23   order to gain some strategic advantage, or filed a counterclaim. No important
24   intervening steps have taken place. The delay has not affected, misled or prejudiced
25   Dr. Eliasieh. Rather, the evidence shows Dr. Eliasieh initiated the arbitration under
26   the wrong rules, and Legally Mine has been diligently attempting to cooperate with
27   AAA and Dr. Eliasieh’s counsel to apply the correct rules.
28   ///

                                                14
               MEMORANDUM IN OPPOSITION TO MOTION TO REINSTATE CASE
     Case 3:18-cv-03622-JSC Document 76 Filed 01/28/20 Page 15 of 18




 1         C.        There Has Been No Showing of Bad Faith to Warrant Sanctions.
 2                   1. Legally Mine Has Acted in Good Faith Efforts to Enforce
 3                      Arbitration under the AAA Commercial Rules.
 4         Legally Mine has acted in good faith to apply the Commercial Rules to this
 5   dispute. Dr. Eliasieh seeks attorney’s fees and sanctions because Legally Mine has
 6   objected to the Consumer Rules. Legally Mine has not refused to arbitrate. Legally
 7   Mine simply has requested an opportunity to be heard on its objections to the
 8   Consumer Rules. In this case, Legally Mine, LLC attempted to participate in
 9   arbitration, forwarded its concerns about the arbitration to AAA, and was denied an
10   opportunity to arbitrate under the proper rules. Meanwhile, Plaintiff insisted on
11   application of rules which would have damaged Legally Mine’s relationship with
12   every business customer—none of which have any relationship to this case.
13         Bad faith that justifies sanctions requires “willful improper conduct,” such as
14   delaying and impeding arbitration on frivolous grounds and misleading the court.
15   See Fitbit, 2017 WL 4551484, at *3 (awarding sanctions where defendant engaged
16   in bad faith delay of arbitration and was evasive and misleading after the matter
17   was brought to the court’s attention).
18         Here, Legally Mine continues to seek in good faith the application of the
19   Commercial Rules to the arbitration of this dispute. This cannot support an award
20   of sanctions.
21                   2. Plaintiff’s Counsel’s Request for Ancillary Relief Is Improper.
22         In addition, Plaintiff’s counsel seeks an order “requiring Defendants and its
23   attorneys to provide a copy of the forthcoming order rejecting arbitration on all
24   those customers of Defendant who have complained about Defendant’s practices
25   since September 10, 2019 and continuing for one year from the date of the
26   forthcoming order.” Dkt. 71, p.10. There is no basis or authority for this vague
27   provisional relief. The Court cannot order Legally Mine send its customers an order
28   that does not exist.

                                                 15
                MEMORANDUM IN OPPOSITION TO MOTION TO REINSTATE CASE
     Case 3:18-cv-03622-JSC Document 76 Filed 01/28/20 Page 16 of 18




 1         D.     Dr. Eliasieh’s Proposed Amended Complaint Is Frivolous.
 2         This Court should not permit Plaintiff to amend his complaint. Dr. Eliasieh
 3   purports to add paragraphs 55, 56 and 57.i.-57.l. In essence, Dr. Eliasieh alleges
 4   AAA would decline to arbitrate any matter due to “Legally Mine’s refusal to
 5   comply with AAA’s requirements” and requested Legally Mine to “remove AAA
 6   name from its consumer arbitration clause so there is no confusion to the public
 7   regarding our decision.” Dkt. 71, p.34. Of course, Legally Mine contends the
 8   arbitration is not a “consumer arbitration clause” and seeks to apply the
 9   Commercial Rules to this dispute.
10         The proposed amended complaint alleges Legally Mine “peddles fear” [Dkt.
11   71 pg. 20, line 4] describes Legally Mine promotional material as a “scare story”
12   and presentations as “high on dramatic presentation.” Dkt. 71 pg. 21 line 11.
13   Plaintiff states that “no transaction with Legally Mine… can be undone… because
14   the proverbial cat is out of the bag.” Dkt. 71 pg. 25, line 19. Plaintiff describes one
15   of Legally Mine’s documents as “onerous” and claims that it contains “various
16   onerous threats.” Dkt. 71 pg. 25 line 27. Because the amended complaint contains
17   impertinent and scandalous material that is not helpful to a resolution of this
18   dispute, the Court should deny Plaintiff’s motion to amend.
19         Futility of amendment can, by itself, justify the denial of a motion for leave
20   to amend. Bonin v. Calderon, 59 F.3d 815, 845 (9th Cir. 1995). Amended pleadings
21   that are “duplicative” are particularly suspect. Id. at 846. Here, the proposed
22   amendments make no material changes. In fact, the causes of action set forth in the
23   proposed amended complaint are the same as in the original claim.
24         Accordingly, the motion to amend should be denied.
25   IV.   CONCLUSION
26         This Court should order the parties back to arbitration under the AAA
27   Commercial Rules pursuant to the parties’ agreement. Procedural or administrative
28   missteps and misunderstandings often indicate that a case should proceed back to

                                                16
                MEMORANDUM IN OPPOSITION TO MOTION TO REINSTATE CASE
     Case 3:18-cv-03622-JSC Document 76 Filed 01/28/20 Page 17 of 18




 1   arbitration instead of returning to court. See e.g. Brunner v. Lyft, Inc., No. 19-CV-
 2   04808-VC, 2019 WL 6001945, at *2 (N.D. Cal. Nov. 14, 2019)(ongoing arbitration
 3   appropriate when there is “genuine administrative confusion”); See also Fitbit,
 4   2017 WL 4551484, at *3 (case returned to arbitration after failure to timely pay
 5   fees).
 6            Accordingly, Legally Mine requests the Court to deny Plaintiff’s motion and
 7   order the parties to participate in arbitration under the proper rules. This Court
 8   should likewise deny the motion for sanctions the motion to amend the complaint.
 9
10   Dated: January 28, 2020                OSTERGAR LAW GROUP P.C.
11
12                                           By: /s/ John E. Lattin IV
                                                 John E. Lattin IV
13
                                                 Attorneys for Defendant
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                17
                MEMORANDUM IN OPPOSITION TO MOTION TO REINSTATE CASE
     Case 3:18-cv-03622-JSC Document 76 Filed 01/28/20 Page 18 of 18




 1                                  PROOF OF SERVICE
 2   I am at least 18 years of age, and not a party to the within action. I am a resident of
     or employed in the County of Orange, State of California. My address is 9110
 3   Irvine Center Drive, Irvine, California 92618. My electronic address is:
     cslovenec@ostergar.com
 4
     On January 28, 2020, I served the foregoing document(s) described as:
 5
      MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO
 6      MOTION 1) TO LIFT STAY OF PROCEEDINGS AND REINSTATE
 7     PLAINTIFF’S CASE; 2) FOR ATTORNEYS’ FEES AND ANCILLARY
         RELIEF; AND 3) TO PERMIT PLAINTIFF TO FILE AMENDED
 8
                      COMPLAINT [CLASS ACTION]
 9
     on the interested parties identified in this action by the means of service designated
10   below:

11         David Michael Rosenberg-Wohl                Attorneys for Plaintiff
           Hershenson Rosenberg-Wohl, APC
12         315 Montgomery St., 8th Fl.
           San Francisco, CA 94104
13         415-829-4330
14         Email: david@hrw-law.com
15
16       (By Mail Service) By depositing the sealed envelope(s) with the United States
     Postal Service at Yorba Linda, CA, with postage thereof fully paid. (C.C.P.§1013
17   and/or §1101 et seq.)
18     X (By Electronic Transmission) I caused the described document(s) described
     herein electronically transmitted and served via the Pacer system. The above-listed
19   counsel have consented to electronic service and have been automatically served by
     the Notice of Electronic Filing, which is automatically generated by CM/ECF at the
20   time said document was filed, and which constitutes service pursuant to FRCP
     5(b)(2)(E) and L.R. 5-1(h).
21
     I certify that I am employed in the office of a member of the bar of this Court at
22   whose direction the service was made.
23   Executed on January 28, 2020, at Irvine, California.
24
25                                                  __/s/ Christina Slovenec__________
                                                    CHRISTINA SLOVENEC
26
27
28

                                               18
              MEMORANDUM IN OPPOSITION TO MOTION TO REINSTATE CASE
